DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention has been allowed after a thorough search of the prior art as the claims whether considered alone or in combination was not taught by the prior art.  The claimed invention was, “An autonomous robotic cleaning device comprising: a robot body; a drive supporting the robot body above a floor surface within a room and configured to maneuver the robot body across the floor surface; a cleaning apparatus to clean the floor surface; one or more processors configured to: navigate the autonomous robotic cleaning device based on a map, the map including an indication of areas with carpeting and areas that do not have carpeting, sense the location of the autonomous robotic cleaning device relative to the indicated areas; and adjust a cleaning behavior of the autonomous robotic cleaning device based on the sensed location relative to the marked areas; transmit data to cause a user display device to display a floor plan that includes a plurality of rooms, the displayed floor plan including an identification of the areas with carpeting and areas that do not have carpeting and an indication of doors separating multiple rooms.” And “An method comprising: navigating an autonomous robotic cleaning device based on a map, the map including an indication of areas with carpeting and areas that do not have carpeting; sensing the location of the autonomous robotic cleaning device relative to the indicated areas; and adjusting a cleaning behavior of the autonomous robotic cleaning device based on the sensed location relative to the marked areas; transmitting data to cause a user display device to display a floor plan that includes a plurality of rooms, the displayed floor plan including an identification 
The features taken together were allowable after a detailed review of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666